 1                                                                     The Honorable Mary Jo Heston
                                                                       Chapter 13
 2                                                                     Hearing Date: September 3, 2020
                                                                       Hearing Time: 9:00 AM
 3                                                                     Hearing Location: Telephonic
                                                                       Response Due: August 27, 2020
 4

 5

 6
                             UNITED STATES BANKRUPTCY COURT
 7                       WESTERN DISTRICT OF WASHINGTON AT TACOMA

 8
     IN RE:
 9                                                       BK Case No.: 19-42890-MJH

10   SARAH HOOVER,
                                                         Adv No. 20-04002 – MJH
11                   Debtor.

12                                                       Chapter: 13
     SARAH HOOVER,
13
                     Plaintiff,           SUPPLEMENTAL DECLARATION OF
14                                        CHRISTINA L HENRY IN SUPPORT OF
                 v.
15                                        PLAINTIFF’S COMBINED OPPOSITION
     QUALITY LOAN SERVICE CORPORATION TO MOTIONS FOR SUMMARY
16   OF WASHINGTON, PHH MORTGAGE          JUDGMENT BY DEFENDANTS’ PHH
     CORPORATION D/B/A PHH MORTGAGE       MORTGAGE CORPORATION, HSBC
17   SERVICES, HSBC BANK USA, N.A, AS     BANK, AND NEWREZ, LLC, AND IH6
     TRUSTEE OF THE FIELDSTONE
18   MORTGAGE INVESTMENT TRUST,           PROPERTY
     SERIES 2006-2, NEW REZ, LLC, AND IH6
19   PROPERTY WASHINGTON, L.P. D/B/A
     INVITATION HOMES,
20
                     Defendant.
21

22            I, Christina L Henry, hereby declare as follows:
23            1.     I am a Plaintiff in the above-referenced adversary proceeding and I have personal
24   knowledge concerning all information in this declaration.
25

26

27
     SUPPLEMENTAL DECLARATION OF CHRISTINA L HENRY IN                          HENRY & DEGRAAFF, P.S.
     SUPPORT OF PLAINTIFF’S COMBINED OPPOSITION TO MOTIONS                        787 MAYNARD AVE S.
     FOR SUMMARY JUDGMENT BY DEFENDANTS’ PHH MORTGAGE                         SEATTLE, WASHINGTON 98104
     CORPORATION, HSBC BANK, AND NEWREZ, LLC, AND IH6                           telephone (206) 330-0595
     PROPERTY - 1                                                                   fax (206) 400-7609
      Case 20-04002-MJH           Doc 79     Filed 01/07/21      Ent. 01/07/21 16:17:08         Pg. 1 of 2
 1          2.      Attached hereto as corrected Exhibit K filed as Dkt No. 73-20 which is a correct

 2   copy of the excerpts of the deposition of Michael Lappano, the Rule 30(b)(6) deponent for IH6

 3   Property Washington (“IH6”) and taken on July 15, 2020 for this case.

 4          I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE

 5          OF WASHINGTON AND THE UNITED STATES THAT THE ABOVE IS TRUE

 6          AND CORRECT.

 7          Executed at Bothell, WA this January 7, 2021

 8                                                           _/s/ Christina L Henry________
                                                             Christina L Henry, WSBA# 31273
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     SUPPLEMENTAL DECLARATION OF CHRISTINA L HENRY IN                        HENRY & DEGRAAFF, P.S.
     SUPPORT OF PLAINTIFF’S COMBINED OPPOSITION TO MOTIONS                      787 MAYNARD AVE S.
     FOR SUMMARY JUDGMENT BY DEFENDANTS’ PHH MORTGAGE                       SEATTLE, WASHINGTON 98104
     CORPORATION, HSBC BANK, AND NEWREZ, LLC, AND IH6                         telephone (206) 330-0595
     PROPERTY - 2                                                                 fax (206) 400-7609
      Case 20-04002-MJH           Doc 79     Filed 01/07/21     Ent. 01/07/21 16:17:08        Pg. 2 of 2
